Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 11 and 18. 

Zaslavsky et al. US Pub 2019/0236150 teaches migration specific action requests to perform a set of migration specific actions are sent from a source system instance to a target system instance. Migration specific action responses are received from the target system instance. Based on the migration specific action responses, traffic lights for resource utilization of the target system instance are determined. Based on the traffic lights, a concurrency limit is determined for the specific time. The concurrency limit is applied to scale a total number of ongoing migration specific actions to be requested of the target system instance at the specific time.

Jacquot et al. U.S. Patent US 8,266,616 teaches a method of computer system provisioning comprises defining a container as a plurality of computer system resources sufficient to run a workload, defining a workload as a set of processes executable on the container and monitored as a single entity, and modeling the container and/or the workload as a template that contains at least some of information for deploying the container and/or the workload.

	The features “determining load information associated with a host computing system in a data center; determining resource capability of the host computing system; determining a maximum number of concurrent installations to be performed on the host computing system based on the load information and the resource capability; configuring a channel with the maximum number of concurrent installations for the host computing system; and performing installation of agents on the host computing system based on the configured channel”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195